Title: To Thomas Jefferson from Teresa Murphy, 30 May 1786
From: Murphy, Teresa
To: Jefferson, Thomas



Honour’d Sir
ce 30 may 1786, L’abbaye Royale de Nogent l’Artault par Charly Sur Marne

I receiv’d Speedily after my last letter, rescription for L432, Sum which the gentleman informs me he receiv’d from your Excellence. Be pleas’d to accept my Sincer acknowledgements of the obliging attention with which you have the Bounty to honour me and of which I presume to ask the continuation as occasions may happen. Tis an unspeakable consolation to me to know my native Country ally’d to france, which I have adopted Since above twenty years; it Secures my correspondence with my friends, at home, that was interrupted for many years.
I have the honour to be with due regard, Honour Sir your most obedt humble Sert.,

Murphy

